 Case 2:19-cv-00319-GZS Document 7 Filed 10/03/19 Page 1 of 3                       PageID #: 19




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

JOSEPH B. RIVERS,                             )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       2:19-cv-00319-GZS
                                              )
CUMBERLAND COUNTY SHERIFF,                    )
et al.,                                       )
                                              )
       Defendants                             )

               RECOMMENDED DECISION ON SHOW CAUSE ORDER

       On July 10, 2019, Plaintiff filed a complaint (ECF No. 1), but did not pay the filing fee

or file a motion to proceed in forma pauperis. On July 11, 2019, the Court ordered Plaintiff to

pay the $400 filing fee or file a completed in forma pauperis application. (Order, ECF No. 2.)

       Plaintiff subsequently filed a request to proceed in forma pauperis (ECF No. 3), which

request the Court granted. (Order, ECF No. 4.) In the order granting the request, the Court

directed Plaintiff to notify the Court “no later than August 20, 2019, whether he intends to

incur the cost of the filing fee [as set forth in the order] and proceed with this action, or whether

he intends to forego this litigation at this time.” (Order at 2, ECF No. 4.)

       Because Plaintiff failed to comply with the order, on September 3, 2019, the Court

ordered Plaintiff to show cause as to why he had not complied with the Court’s order. (Order,

ECF No. 5.) In the order, the Court established September 17, 2019, as the date by which

Plaintiff must show cause. (Id.) The Court advised Plaintiff that if he failed to show cause, the

Court could dismiss the complaint. (Id.) The order was sent to Plaintiff at the address Plaintiff


                                                  1
    Case 2:19-cv-00319-GZS Document 7 Filed 10/03/19 Page 2 of 3                     PageID #: 20




provided at the commencement of this matter,1 but was returned to the Court as undeliverable.

(ECF No. 6.)

        As Plaintiff has not responded to the Order to Show Cause, has not notified the Court

of his intent to proceed, and has not informed the Court of a new address or contact

information, I recommend the Court dismiss the matter.

                                            DISCUSSION

        “A district court, as part of its inherent power to manage its own docket, may dismiss

a case sua sponte for any of the reasons prescribed in Fed. R. Civ. P. 41(b).” Cintron-Lorenzo

v. Dep’t de Asumtos del Consumidor, 312 F.3d 522, 526 (1st Cir. 2002) (citing Link v. Wabash

R.R. Co., 370 U.S. 626, 629 – 31 (1962)). Federal Rule of Civil Procedure 41(b) authorizes

the Court to dismiss an action for a party’s failure to prosecute and failure to comply with the

Court’s orders. Here, Plaintiff has (a) failed to comply with the Court’s order directing him to

notify the Court whether he intends to proceed, which order was sent to Plaintiff and not

returned to the Court, and (b) failed to show cause in accordance with the Court’s Order to

Show Cause. (ECF No. 5.) Plaintiff thus has failed to comply the Court’s orders and has

otherwise failed to prosecute his claim.

        Furthermore, to the extent Plaintiff is no longer an inmate at the Cumberland County

Jail, Plaintiff has not apprised the court of his location or contact information. Parties to

litigation have a duty to inquire periodically regarding the status of the litigation and to keep

the court informed of their current address and contact information. United States v. Guerrero,


1
 At the time he filed the complaint, Plaintiff was an inmate at the Cumberland County Jail in Portland,
Maine.
                                                  2
 Case 2:19-cv-00319-GZS Document 7 Filed 10/03/19 Page 3 of 3                   PageID #: 21




302 Fed. App’x 769, 771 (10th Cir. 2008); Lewis v. Hardy, 248 Fed. App’x 589, 593 (5th Cir.

2007) (per curiam); Carvel v. Durst, No. 1:09-cv-06733, 2014 WL 787829, at *1 n.5 (S.D.N.Y.

Feb. 25, 2014); Am. Arbitration Ass’n, Inc. v. Defonseca, No. 1:93-cv-02424, 1997 WL

102495, at *2 (S.D.N.Y. Mar. 6, 1997) (“[A] litigant’s obligation to promptly inform the Court

and the opposing party of an address change is a matter of common sense, not legal

sophistication.”)

       Given Plaintiff’s failure to comply with the Court’s orders, his failure otherwise to

prosecute the matter, and his failure to inform the Court of his new contact information,

dismissal is warranted.

                                         DISCUSSION

       Based on the foregoing analysis, I recommend the Court dismiss Plaintiff’s complaint.

                                          NOTICE

           A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered pursuant
       to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district court is
       sought, together with a supporting memorandum, within fourteen (14) days of
       being served with a copy thereof.

          Failure to file a timely objection shall constitute a waiver of the right to de
       novo review by the district court and to appeal the district court’s order.

                                            /s/ John C. Nivison
                                            U.S. Magistrate Judge
Dated this 3rd day of October, 2019.




                                               3
